Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with C. Lamon on 26 May 2021.

The application has been amended as follows:  
In Claim 4, line 3, “the outside of the container” has been changed to --the outside of the cup or drink holder--
In Claim 9, line 3, “the outside of the container” has been changed to --the outside of the cup or drink holder--

Claims 1-2, 4-7, and 9-10 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Varano (US 6,116,503), Smidt (US 2004/0228546), Price (US 6,651,947) and Beckley et al. (US 2013/0026336) are the closest prior art. 
Varano discloses a container comprising; a handle assembly comprising; a reinforcement strip adhered to an outside surface of the container (central portion 38); two handles (40) attached to opposing sides of the strip enabled to be grasped by a user (Col. 4, Ln. 51-54); and a base tab extending downwards from the strip (lower end of the central portion 38, see Fig. 1). 
Varano does not teach a base tab, separate from the strip, extending downwards below the strip to the closed bottom end, the base tab enabled to be lifted away from the surface and inserted inside a 
Smidt is teaches a reinforcement strip adhered to an outside of an container (base element 14) having a base tab (18) enabled to be lifted away from the surface and inserted inside a cup or drink holder while supporting the container outside of the cup or drink holder (Fig. 3).  However, Smidt does not teach a handle assembly comprising two handles attached to opposing sides of the strip enabled to be grasped by a user, a base tab that is separate from the strip, extending downwards below the strip to the closed bottom end, wherein the base tab includes a top edge having a width at most twice a width of the reinforcement strip and score lines running a length of the base tab enabling the base tab to conform along an inner surface of the cup or drink holder while supporting the outside of the cup or drink container. 
Since Smidt discloses a base element 14 that surrounds the leg element 18 (analogous to the claimed base tab, paragraph 21, Figs, 4-6), one of ordinary skill in the art would not have arrived to the claimed structure of having a base tab separate from the reinforcement strip and extending downward below the strip to the closed bottom end of the container. Therefore, the prior art does not provide any motivation to modify Varano to arrive to the claimed structure. 
Price teaches providing score lines to allow a cup holder attachment to conform to the inner surface of a cup holder (see Fig. 10, and Col. 5, Ln. 36-53). Beckley discloses an insert for a cup holder wherein the top edge has twice the width of the shank portion 102 (analogous to the claimed reinforcement strip). However, both Price and Beckley do not provide any motivation to modify Varano and Smidt to arrive to a container having a base tab separate from the reinforcement strip extending downward from the strip to a closed bottom end of the container. In view of this, the prior art does not teach all the limitations of the claim as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792